DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ben Koopferstock (Reg. No. 71488) on 08/3/2021.The application has been amended as follows: 

1.	(Currently Amended)	A method for pushing a new rack equipped with at least one Top of Rack (ToR) switch into operational mode in a datacenter equipped with at least one datacenter switch that is in operational mode, comprising:
[[-]] fetching, by a script server, and from a database:
	[[-]] information about a first networking configuration of the at least one datacenter switch; and
	[[-]] a minimal profile information of the new rack;
at least one datacenter switch and the minimal profile information of the new rack, a physical cabling plan between the at least one ToR switch and the at least one datacenter switch;
[[-]] reserving, by the script server, available ports on the at least one datacenter switch to be connected to ports of the at least one ToR switch according to the physical cabling plan;
[[-]] computing and storing, by the script server and into the database, enriched information of the new rack based on at least one datacenter switch and the at least one ToR switch, and the physical cabling plan;
[[-]] providing, by the script server, cabling instructions relative to the physical cabling plan to a datacenter technician;
[[-]] filling-in, by the script server, and based on information about the first networking configuration of the at least one datacenter switch, and the minimal profile information and the enriched information of the new rack, a configuration template and sending it to a configuration builder;
[[-]] generating, by the configuration builder, upon query by the script server, a networking configuration of the at least one ToR switch based on the filled-in configuration template, and pushing the networking configuration of the at least one ToR switch onto the at least one ToR switch;
, by the script server, and based on the enriched information of the new rack and information about the first networking configuration of the at least one datacenter switch, a second networking configuration to the at least one datacenter switch;
[[-]] pushing, by the script server, the new rack into production mode, whereby the script server may connect directly to the at least one ToR switch;
[[-]] completing, by the script server, the networking configuration of the at least one ToR switch; and
[[-]] pushing, by the script server, the new rack into operational mode in the datacenter.

2.	(Currently Amended)	The method of claim 1 further comprising: comparing, by the script server, the minimal profile information of the new rack with standard values for a corresponding rack profile, and if there is no identity between the two, stopping the method.

3.	(Currently Amended)	The method of claim 1 further comprising: performing, by the script server, a conformity check that the cabling instructions relative to the physical cabling plan have been accurately followed by the datacenter technician, and if not, warning the datacenter technician of a non-conformity and requesting re-cabling.

, by the script server, an identity check between actual routing tables and Border Gateway Protocol (BGP) neighbors of the at least one ToR switch[[es]] with the 

5.	(Original)	The method of claim 1 wherein the minimal profile information of the new rack comprises a port-aggregation scheme which refers to a set of datacenter internal rules and constraints related to best practices for achieving load balancing, redundancy or resiliency in the datacenter.

6.	(Currently Amended)	The method of claim 1 wherein the devising by the script server a physical cabling plan[[,]] takes into account a set of datacenter internal rules and constraints relative to cabling conventions. 

7.	(Currently Amended)	The method of claim 1 wherein the providing by the script server cabling instructions comprises graphically representing the cabling instructions on a user interface to the datacenter technician.



9.	(Currently Amended)	The method of claim 1 further comprising:
[[-]] affixing a serial number on the new rack at the time of its manufacturing and assembly; and
[[-]] associating, in the database, the serial number with the minimal profile information of the new rack


10.	(Currently Amended)	The method of claim 1 wherein the at least one datacenter switch is part of a spine, and wherein the at least one ToR switch becomes part of a leaf after being pushed into operational mode, in a spine-leaf networking topology of the datacenter.

11.	(Currently Amended)	A system comprising at least one processor and memory storing a plurality of executable instructions which, when executed by the at least one processor, cause the system to: 
fetch, from a database:
information about a first networking configuration of at least one datacenter switch in a datacenter, and
	a minimal profile information of a new rack with at least one Top of Rack (ToR) switch;
devise, based on the information about the first networking configuration of the at least one datacenter switch and the minimal profile information of the new rack, a physical cabling plan between the at least one ToR switch and the at least one datacenter switch;
reserve available ports on the at least one datacenter switch to be connected to ports of the at least one ToR switch according to the physical cabling plan;
compute and store enriched information of the new rack based on ports interconnecting the at least one datacenter switch and the at least one ToR switch and the physical cabling plan;
provide cabling instructions relative to the physical cabling plan to a datacenter technician;
fill-in, based on information about the first networking configuration of the at least one datacenter switch, and the minimal profile information and the enriched information of the new rack, a configuration template;
generate a networking configuration of the at least one ToR switch based on the filled-in configuration template;
push the networking configuration of the at least one ToR switch onto the at least one ToR switch;
compute and apply, based on the enriched information of the new rack and information about the first networking configuration of the at least one datacenter switch, a second networking configuration to the at least one datacenter switch;
push the new rack into production mode; 
connect directly to the at least one ToR switch;
complete the networking configuration of the at least one ToR switch; and
push the new rack into operational mode in the datacenter.

12.	(Currently Amended)	The system of claim 11, wherein the system comprises a script server and a configuration builder

13.	(Currently Amended)	The system of claim 11, wherein the system comprises a script server and the database

system of claim 11, wherein the new rack is equipped with at least two ToR switches, and a Multi Chassis Link Aggregation is established between the two ToR switches.

15.	(Currently Amended)	A non-transitory computer-readable medium comprising instructions which, when executed by at least one processor, cause the at least one processor to: 
fetch, from a database:
information about a first networking configuration of at least one datacenter switch in a datacenter, and
	a minimal profile information of a new rack with at least one Top of Rack (ToR) switch;
devise, based on the information about the first networking configuration of the at least one datacenter switch and the minimal profile information of the new rack, a physical cabling plan between the at least one ToR switch and the at least one datacenter switch;
reserve available ports on the at least one datacenter switch to be connected to ports of the at least one ToR switch according to the physical cabling plan;
compute and store enriched information of the new rack based on ports interconnecting the at least one datacenter switch and the at least one ToR switch and the physical cabling plan;
provide cabling instructions relative to the physical cabling plan to a datacenter technician;
fill-in, based on information about the first networking configuration of the at least one datacenter switch, and the minimal profile information and the enriched information of the new rack, a configuration template;
generate a networking configuration of the at least one ToR switch based on the filled-in configuration template;
push the networking configuration of the at least one ToR switch onto the at least one ToR switch;
compute and apply, based on the enriched information of the new rack and information about the first networking configuration of the at least one datacenter switch, a second networking configuration to the at least one datacenter switch;
push the new rack into production mode; 
connect directly to the at least one ToR switch;
complete the networking configuration of the at least one ToR switch; and
push the new rack into operational mode in the datacenter.

Reasons for Allowance

The limitation(s) of “enriched information of the new rack based on the ports interconnecting the at least one datacenter switch and the at least one ToR switch, and the physical cabling plan; providing, by the script server, cabling instructions relative to the physical cabling plan to a datacenter technician; filling-in, by the script server, and based on information about the first networking configuration of the at least one datacenter switch, and the minimal profile information and the enriched information of the new rack, a configuration template and sending it to a configuration builder; generating, by the configuration builder, upon query by the script server, a networking configuration of the at least one ToR switch based on the filled-in configuration template, and pushing the networking configuration of the at least one ToR switch onto the at least one ToR switch; computing and applying, by the script server, and based on the enriched information of the new rack and information about the first networking configuration of the at least one datacenter switch, a second networking configuration to the at least one datacenter switch; pushing, by the script server, the new rack into production mode, whereby the script server may connect directly to the at least one ToR switch;
completing, by the script server, the networking configuration of the at least one ToR switch; and pushing, by the script server, the new rack into operational mode in the datacenter” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 1, 11 and 15. Therefore, the claims are distinguished over the prior art of record and held as allowable.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468